PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Sowriraja, Vasan
Application No. 17/023,473
Filed: 17 Sep 2020
For: WEARABLE ACCESSORY DESIGN RECOMMENDATION THROUGH A TRY ON DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION UNDER 37 CFR § 1.55(c)” filed September 17, 2020 to restore the right of priority to the prior filed foreign applications, identified in the petition, which were filed in India.  This decision also treats the request for waiver of the petition fee under 37 CFR 1.17(m) due to the effects of the Coronavirus outbreak. 

The petition under 37 CFR 1.55 is DISMISSED.

The request for waiver of the petition fee is DISMISSED.

This pending application was filed more than twelve months (six months in the case of a design application) after the filing date on which the foreign application, for which benefit is now sought.  However, since this pending application was filed within two months of the expiration of the foreign application, this is an appropriate petition under the provisions of 37 CFR 1.55(c).

The petition is not properly signed. 37 CFR 1.33(b) requires amendments and other papers filed in the application to be signed by a patent practitioner or the applicant. If the applicant is a juristic entity, the papers must be signed by a patent practitioner. 37 CFR 1.4(d)(2)(iii) states that a signature inserted between forward slash marks (an S-signature) must contain the signer’s name immediately below or adjacent the S-signature.  37 CFR 1.4(d)(2)(ii) states that if the signer is a patent practitioner, the practitioner’s registration number must be supplied as either part of the S-signature, or immediately below or adjacent the S-signature.  The S-signature on the petition filed September 17, 2020, is by “Adhyas Software Pvt Ltd” which is different than the applicant. As such, the petition is not signed by the applicant and cannot be accepted.

A petition under 37 CFR 1.55(c) to restore the right of priority to a prior application requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country (or intellectual property authority), and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)), unless previously submitted;
(2)	the petition fee as set forth in 37 CFR 1.17(m); and


It is noted that the petition lacks items (2) and (3), as indicated above. 

With regard to item (2), the petition fee under 37 CFR 1.17(m) has not been paid. 37 CFR 1.22(a) states that patent fees and charges payable to the United States Patent and Trademark Office are required to be paid in advance; that is, at the time of requesting any action by the Office for which a fee or charge is payable. As indicated below, the request for waiver of the fee under the CARES Act cannot be accepted because it also has not been properly signed. However, petitioner may request reconsideration as indicated below. 

With regard to item (3), the required statement must be that the entire delay in filing the application within the period set forth in 37 CFR 1.55(b) was unintentional.

On September 17, 2020, an ADS was received that properly identified the foreign application for which priority is claimed. The petition has also been submitted with a request for “Relief Available to Patent and Trademark Applicants, Patentees and Trademark Owners Affected by the Coronavirus Outbreak”.

On March 13, 2020, the President declared a national emergency under the National Emergencies Act as a result of the COVID-19 outbreak. Subsequently, the Director of the United States Patent and Trademark Office (USPTO) determined that the emergency prejudiced the rights of applicants, patent owners, or others appearing before the USPTO in patent matters and may have prevented them from filing documents or fees with the Office. The Director also determined that the effects of the COVID-19 outbreak have created an extraordinary situation for affected patent applicants and patentees. 

For any nonprovisional application seeking priority of a prior-filed foreign application for which the 12-month time period under 35 U.S.C. § 119(a) (or 6-month time period under 35 U.S.C. § 172) ended between, and inclusive of both, March 27, 2020, and July 30, 2020, the USPTO will:

1. Permit the two-month time period under 35 U.S.C. § 119(a) for restoring the right of priority to a foreign application to run to the later of:
	(a) July 31, 2020; or
	(b) the expiration of the two-month period set forth in 35 U.S.C. § 119(a); and
2. Waive the petition fee in 37 CFR § 1.17(m) for a petition under 37 CFR § 1.55(c); provided that the application seeking priority of a prior-filed foreign application is accompanied by a petition under 37 CFR § 1.55(c) and a statement that the failure to timely file the application was due to the COVID-19 outbreak as defined in the USPTO’s notice of April 28, 2020.

“Applicant respectfully submits that the delay in filing the present Application within the 12 month window was solely due to Covid-19, as defined in the USPTO's notice of April 28, 2020. Covid-19 has affected investments in Adhyas Software Pvt. Ltd. and the ability to pay the fees associated with the patent application within the window.”


 
The Notice mailed June 11, 2020, required that the application, the petition under 37 CFR 1.78(b), and the statement that the failure to timely file the application was due to the COVID-19 outbreak to be all filed together in order to obtain the desired relief. As a properly-signed statement that the delay was due to the COVID-19 outbreak was not timely provided, the request for relief cannot be granted, and will be dismissed.

37 CFR 1.55(a) states that an applicant in a nonprovisional application may claim priority to one or more prior foreign applications under the conditions specified in 35 U.S.C. 119(a) through (d) and (f), 172, 365(a) and (b), and 386(a) and (b) of this section.

37 CFR 1.55(b)(1) states that the nonprovisional application must be filed not later than twelve months (six months in the case of a design application) after the date on which the foreign application was filed, subject to paragraph (c) of this section (a subsequent application).

37 CFR 1.55(c) states, in pertinent part, if the subsequent application has a filing date which is after the expiration of the period set forth in paragraph (b)(1) of this section, but within two months from the expiration of the period set forth in paragraph (b)(1) of this section, the right of priority in the subsequent application may be restored upon petition pursuant to this paragraph, if the delay in filing the subsequent application within the period set forth in paragraph (b)(1) of this section was unintentional. (emphasis added)

It is noted that the earliest-filed prior-filed foreign application, Application IN 201941027325 was filed July 8, 2019. The subject application was filed September 17, 2020, which is more than 2 months after the expiration of the 12-month period set forth at 37 CFR 1.55(b)(1). As such, the subject application cannot claim priority directly of any application which was filed more than 14 months prior to the filing date of the subject application. 

It is noted, however, that the subject application claims benefit of prior-filed Application No. 17/013,679. While Application No. 17/013,679 does not appear to claim benefit of the prior-filed foreign application listed above, prior-filed Application No. 17/013,679 was filed September 7, 2020, which is within 14 months of the filing date of the above-identified prior-filed application. Applicant may wish to consider filing a petition under 37 CFR 1.78(b) and a petition under 37 CFR 1.78 in Application No. 17/013,679 to restore the right of priority and to accept the delayed priority claim to the above-identified prior-filed foreign application. A separate petition fee would be required for both the petition under 37 CFR 1.78(b) and the petition under 37 CFR 1.78(c). If these petitions were filed and granted, the foreign priority claim would be effective in the subject application.

With regard to the prior-filed foreign applications which were filed not more than 14 months prior to the filing of the subject application, a renewed petition under 37 CFR 1.78(b), accompanied by the petition fee, may be filed in the subject application to restore the right of priority to those applications. 





In an original application filed under 35 U.S.C. 111(a), a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application, except as provided in paragraphs (h) and (i) of this section. If a certified copy of the foreign application is not filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g). The time period in this paragraph does not apply in a design application.

The Office reminds applicants that they remain ultimately responsible for the submission of the certified copy of the foreign application(s) within the period set forth in 37 CFR 1.55(a) (before the U.S. application issues as a patent) if the USPTO does not timely retrieve the identified priority application(s).  Applicants are advised to consult Private PAIR (accessed through www.uspto.gov) to assure that the retrieval has been successful.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Any inquiries concerning this decision may be directed to Attorney Patricia Faison-Ball at (571) 272-3212. 


/DOUGLAS I WOOD/
Attorney Advisor, OPET